   Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 1 of 58




The Election
Influence Operations
Playbook
For State and Local Election Officials

Part 2:
Mis/Disinformation Response Plan




                                            DEFENDING DIGITAL DEMOC RACY
                                                          SEPTEMBER 2020
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 2 of 58




Defending Digital Democracy Project
Belfer Center for Science and International Affairs
Harvard Kennedy School
79 JFK Street
Cambridge, MA 02138


www.belfercenter.org/D3P

Statements and views expressed in this document are solely those of the authors and do not imply

endorsement by Harvard University, the Harvard Kennedy School, or the Belfer Center for Science and

International Affairs.


Design & Layout by Andrew Facini


Cover photo: Voters wait in a line outside Broad Ripple High School to vote in the Indiana primary in

Indianapolis, Tuesday, June 2, 2020 after coronavirus concerns prompted officials to delay the primary

from its original May 5 date. (AP Photo/Michael Conroy)


Copyright 2020, President and Fellows of Harvard College
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 3 of 58

                                                                                                                               DEFENDING DIGITAL DEMOC RACY
                                                                                                                                                                                 AUGUST 2020




The
The Election  Influence Operations Playbook
         Cybersecurity
Part 2: Mis/Disinformation Response Plan
Campaign Playbook
Contents

  Introduction: The Four Stages of Countering Election Influence Operations ................2

  Stage 1: Anticipate & Prepare ......................................................................................... 4
       Build Your Team and Plan Your Communications Response ................................................................................................... 4
       Update and Secure Your Communication Channels .................................................................................................................. 9
       Know Your Threats .............................................................................................................................................................................14


  Stage 2: Identify & Assess .............................................................................................. 16
       Develop Indicators and Warning Signs ..........................................................................................................................................16
       Monitor in Real Time ..........................................................................................................................................................................18
       Document Evidence ...........................................................................................................................................................................19
       Assess Incident Severity ...................................................................................................................................................................20
       When to Activate the Incident Response Team (IRT)................................................................................................................21


  Stage 3: Respond & Resolve ..........................................................................................22
       Report ................................................................................................................................................................................................... 22
       Communicate ...................................................................................................................................................................................... 25


  Stage 4: Learn & Improve ............................................................................................. 30
       Improving Through Experience ......................................................................................................................................................30


  Conclusion ...................................................................................................................... 31

  The Election Influence Operations Playbook Toolkit....................................................32
       The Four Stages of Countering Election Influence Operations Master Checklist ............................................................. 33
       Incident Response Team [Template] ............................................................................................................................................ 40
       “5 Questions of the Election Process” Keywords [Template] ..................................................................................................41
       Reporting Mis/Disinformation to Social Media Platforms ......................................................................................................44
       Sample Incident Reporting Email [Template]............................................................................................................................. 52
       Best Practices for Responding to Mis/Disinformation .............................................................................................................54



       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                                                                                                        1
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 4 of 58



Introduction:
The Four Stages of Countering
Election Influence Operations
Modern influence operations typically attack the democratic process online and can spread
quickly. The most effective responses are swift, simple, and clear. A unified team effort,
including those responsible for operations reporting and incident communications seg-
ments of your team, should be engaged in countering these efforts.

This Part 2 guide of the Playbook includes guidelines and template materials focused on the
response process to help election officials respond to election-related mis and disinforma-
tion incidents quickly and in a coordinated fashion.


In this playbook, we refer to mis/disinformation throughout as one concept.
Instances of both misinformation and disinformation in the elections process provide incor-
rect information to voters. Incorrect information can be conveyed intentionally or uninten-
tionally. For election officials, any incorrect information, regardless of source or intention,
presented to voters can pose a threat to elections, because it can undermine voters’ under-
standing of and trust in the election.


Plans, especially crisis response plans, often evolve as an incident unfolds. You should
update it to fit your needs as often as necessary but no less than once a year. One central
organization should own this plan and lead stakeholders and organizations through a pro-
cess of familiarizing themselves with the updated plan. The plan owner may also consider
guiding a process to collect input from related users for updating the plan.


There is no conclusive solution to counter mis/disinformation incidents. The recommenda-
tions in this playbook will need to change as these tactics evolve. The most effective means
to counter mis/disinformation incidents is to ensure that your office is a well-known, trusted
source of information on election processes and requirements, in advance of election day.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   2
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 5 of 58



In this guide, we advocate for a four-stage approach to counter IO which can help you make a
response plan:




1. Anticipate & Prepare

   •   Steps officials can take ahead of elections to make mis/disinformation incidents less
       likely to occur or to lay a foundation for an efficient response to such incidents.

2. Identify & Assess

   •   How officials can identify mis/disinformation incidents and assess their relative
       severity.

3. Respond and Report

   •   What officials can do to address mis/disinformation incidents when they occur.

4. Learn and Improve

   •   How officials can learn from past mis/disinformation incidents to improve responses
       and defenses in later election cycles.


This guide’s Toolkit includes templates and important information to use in drafting a
respose plan and in reporting.



A Master Checklist can be found in this guide’s Toolkit, pg. 33.



       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   3
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 6 of 58




Stage 1:                                    Anticipate & Prepare
Mis/disinformation incidents targeting the election system can exploit gaps in voters’
knowledge about the election process, undermine trust in the process, and damage faith in
our democratic system.


The most effective way to prevent mis/disinformation incidents is to reduce the number of
areas where gaps in knowledge exist. Educating the public well in advance on the basics of
the process and what to expect on voting day is the best way to fill these gaps. Ensuring that
the information you provide about the ‘who, what, when, where, how’ (the “5 Questions”) of
the election process is completely up to date and well publicized.


Planning and conducting regular public outreach across various mediums, online, in-person
and establishing relationships, and sharing information with media, election colleagues,
voters, community organizations, and other stakeholders will help lay the groundwork for an
efficient response.


To lead confidently, election officials need to prepare, train for, and test responses ahead
of time. This effort includes establishing election officials as a trusted and authoritative
source of information prior to Election Day. Building a community of trusted voices that can
join you in countering false information will validate and help quickly move your message.
Coordinated and timely responses are important.



Build Your Team and Plan Your Communications Response

It’s critical to establish in advance who on your team will respond to a mis/disinformation inci-
dent. Elections officials should create a communications plan that provides escalation thresh-
olds for reporting an incident internally and publicly. The guidelines should address who is
responsible for communicating to key external stakeholders, such as the media, the social media
platforms, voters and law enforcement. It should also spell out the timeframe for these commu-
nications and key individuals involved in the communications response. Your team will support
your communications response process to incidents. Creating a communications response plan,
taking note of the coordinating recommendations, will prepare you to respond quickly.


       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   4
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 7 of 58


Jurisdictions will need to tailor response guidelines to their local circumstances, particu-
larly smaller counties with smaller teams. In these instances, coordination with other bodies
is particularly important.



Establishing an Incident Response Team

Mis/Disinformation incident response should use, to the degree possible, the processes a
jurisdiction already has to respond to other election-related crises. It should be able to quickly
adjust to respond to specific issues and adapt to address mis/disinformation incidents.


Key roles and responsibilities can include:

•   Chief Election Official The key decision maker responsible for consulting and activat-
    ing a jurisdiction’s incident response plan.

•   Director of Elections Responsible for coordinating communications information with
    local elected officials and administrators in a jurisdiction.

•   Communications Team Key roles for these team members include: message devel-
    opment in cooperation and coordination with key internal and external stakeholders;
    communicating with the public via the media and your own channels e.g. website and
    social media; liaising with social media companies and tech platforms to report content;
    and monitoring social media for new information.

•   Jurisdiction [Local IT Director/CIO, Information Officer] Responsible for coordi-
    nating with the Communications, IT, and other staff and leading any technical reponses.

•   Government and Community Relations Director Responsible for coordinating gov-
    ernmental briefings for members of state legislatures, county commissioners, and other
    elected officials.

•   Chief Legal Officer Responsible for advising the office on legal matters.

•   Law Enforcement Liaison Responsible for coordinating communications information
    with law enforcement and affiliated communicators.

•   Affected Local Elections Administrators Local officials from affected local jurisdic-
    tions representing a “field” perspective and providing relevant incident-related informa-
    tion to the coordination process. These officials may also help identify mis/disinforma-
    tion incidents given their proximity to voters.


       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   5
          Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 8 of 58




Communications Coordination

The following steps will serve as a guide as you build a response team and develop a response plan.

    Step 1:       Decide on your team.

                  •    Select the individuals who will fill the roles previously listed.
                  •    Outline their roles and identify the decisions around messaging and communication that they can make in
                       real time.
                  •    Determine which people in your team are responsible for monitoring and reporting mis/disinformation.
                  •    Monitoring can include details or tools from other parts of your planning (see ‘Identify and Assess’ section).
                  •    Reporting can include election bodies, federal authorities and the social media platforms (see ‘Respond and
                       Resolve’ section).

    Step 2:       Internal communications.

                  •    Establish how you will communicate across your team in an incident.
                  •    Make sure there is a backup communications plan/channel in place.
                       »    Options you may like to consider include chat tools like a slack channel, encrypted texting tools like
                            Signal or back up Gmail accounts with two factor authentication turned on.
                       »    Messaging tool settings should confirm backup logs and chat histories can be recorded.
                       »    Ideas for planning communication channels can be found in D3P’s Elections Battle Staff Bootcamp
                            Playbook, pg. 16-21.1

    Step 3:       Self assessment and scenario planning.

                  •    Building on the scenario planning from Step 3, ‘Know the Threats’ and the Part 3 Mis/Disinformation
                       Scenario Plans Template, the team should discuss new tools, or processes that may help identify instances of
                       mis/disinformation.

    Step 4:       Stakeholder analysis.

                  •    Assess and prioritize your key stakeholders, based on their influence on voters, because public opinion can
                       turn very quickly as mis/disinformation spreads.
                  •    Establish ongoing relationships with these stakeholders before a crisis and decide who would be willing to be
                       a validator to amplify your response to a disinformation incident.
                  •    Your stakeholders may include:
                       »    Voters
                       »    Federal, state, and local elections communications counterparts
                       »    County registrars, clerks or auditors
                       »    Election workers and voting locations
                       »    Law enforcement
                       »    State and federal lawmakers
                       »    Media
                       »    Political parties and campaigns
                       »    Third-Party advocacy groups
                       »    Nonprofits and civil society groups
                       »    Local community leaders and elected officials




1        Belfer Center, December 2019, “The Elections Battle Staff Playbook”: https://www.belfercenter.org/sites/default/files/2019-12/
         Battle%20Staff.pdf



              Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                    6
          Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 9 of 58




    Step 5:     Response support and alignment.

                •    Determine and document how you will coordinate with stakeholders and establish relationships in advance.
                •    It may be helpful, as appropriate, especially for high severity incidents, to have intra-state, cross-state, or
                     national communication and collaboration partners in your stakeholder map.
                •    Key organizations to establish a contact with or designate for regular communications include:
                     »    Local: Develop good working relationships between state and county registrars, clerks, and/or auditors.
                          The relationships and credibility of each team member and group is vital to a successful response.
                     »     National: The Cybersecurity and Infrastructure Security Agency (CISA)2, Department of Homeland
                          Security (DHS)3, the Elections Infrastructure Information Sharing and Analysis Center (EI-ISAC)4, the
                          Federal Bureau of Investigation (FBI)5, the National Association of State Election Directors (NASED)6,
                          the National Association of Secretaries of State (NASS), and the U.S. Election Assistance Commission
                          (EAC)7.

    Step 6:     Decide what baseline information you can communicate ahead of the election.

                •    Establish a baseline understanding among potential core members of your team and key stakeholders to
                     implement best practices for mis/ disinformation response ahead of the next election.
                •    Share elements of how you may reach out as incidents occur. You may choose to share elements of your
                     baseline planning in ‘Knowing Your Threats,’ incident review, information about current incidents, or public
                     briefings on disinformation trends by CISA or others.

    Step 7:     Select one or more spokespersons.

                •    Establish ahead of time who will speak for your jurisdiction in a mis/disinformation incident, and make sure
                     that they have received media training.
                •    You may choose different spokespeople for different audiences: the Chief Election Official, Communications
                     Director or other leadership. Consider factors such as who has the best communication skills, prior experi-
                     ence with the media, authority in the agency, and relationships with stakeholders.

    Step 8:     Establish a drafting and approval process for your team. Include approval steps of this process in your
                communications response plan.

                •    This process will be specific to your jurisdiction’s incident response team structure, and you can build from
                     the general process outlined in the following box.



Templates for your planning are available in this guide’s toolkit, pg. 40.




2       https://www.cisa.gov/election-security
3       https://www.dhs.gov/topic/election-security
4       https://www.cisecurity.org/ei-isac/
5       https://www.fbi.gov/investigate/counterintelligence/foreign-influence/protected-voices
6       https://www.nased.org/
7       https://www.nass.org/



          Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                     7
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 10 of 58



         Pro Tip: However you choose to coordinate the process of approval, make sure that it is streamlined so that
         there is one person who is responsible for approving everything that goes out externally. Any communications
         process should work in tandem with operations. The ultimate message approver should also be signing off on the
         operations response. This ensures that the message leaving your office is consistent, which is imperative in avoiding
         a misstep and maintaining trust.



Example: Message Drafting and Approval Process

 Identify Incident              • Your team communications lead identifies the need for a communications
 Communication Need               responIse. This research helps assess how the incident is affecting your audi-
                                  ence/stakeholders and can be done as needed by monitoring social media,
                                  press inquiries, and stakeholder communications.

                                • Your team lead will outline the needs a message should address, audiences it
                                  needs to get to, materials that should be generated and the timeline.
 Consult with final             • Your communications team lead will consult with the final decision-maker,
 decision-maker                   likely the jurisdiction’s chief election official, on overall communications
 and other internal               strategy, plan and messaging.
 players
                                • Consultation may depend on the incident severity (may not be needed).

                                • Consult, as needed, with social media lead and other subject-area experts
                                  related to the disinformation involved.
 Develop Materials              • Your communications team lead will guide the drafting process of materials.
                                  [Add steps from the Stage 3 “Communicate” section].

                                    »       First: Incident key messages. Identify the audience and develop the
                                            message and materials.

                                    »       Second: Any questions/issues raised for further discussion.

                                    »       Third: Develop other needed materials.

                                • The communications team consults any stakeholders or experts as needed
                                  for input or to provide approval.

                                • Share drafted materials with legal.
 Legal Review                   • Legal reviews language and shares feedback with communications lead.

                                • Communications lead updates and finalizes materials.
 Final Review                   • Ultimate decision-maker reviews the materials and approves the messaging
                                  to be shared.




Accompanying templates for customizing your jurisdiction’s response plan is included in this
playbook’s toolkit, pg. 40.



       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                  8
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 11 of 58




Update and Secure Your Communication Channels

Your website and social media presence is a critical source of information for voters. It is
how many voters will interact with your office and how they will seek authoritative informa-
tion from you. Depending on your local circumstances, more traditional communications
channels such as radio, TV, and print media may remain an important way to reach voters.


The following suggestions focus on your digital information tools, but in preparing these
tools and in mapping your stakeholders in Step 3, you will also create relationships for
information sharing that extend beyond the digital realm.



Website

Your website should be secured, and it is therefore recommended that you use a .gov domain.
One of the most common disinformation tactics is to create fake election jurisdiction web-
site to confuse voters. Malicious actors are unable to purchase or re-create .gov domains,
making them a more authoritative source of information. You can find more information
about registering for a .gov domain at the DotGov website.8


Ensure that your website is fully up to date with relevant information and, where necessary,
provide links to other authoritative sources. The Center for Tech and Civic Life (CTCL)
offers an election website template and course, Building an Election Website9, as well as a
course on “Improving Your Election Website”.10


The courses offer guidance for transitioning your current url to a .gov url.11 The free materi-
als associated with the course discuss paperwork, costs and other considerations to imple-
ment this important change. The U.S. General Services Administration can also serve as a
resource.12 A .gov domain can take some time to be approved. Timelines can vary 2-4 weeks
8    DotGov, “Recent Updates”: https://home.dotgov.gov/
9    Center for Tech and Civic Life, “Building an Election Website: https://www.techandciviclife.org/course/building-an-election-
     website/
10   Center for Tech and Civic Life, May 2020, “Improving your Election Website”: https://www.techandciviclife.org/wp-content/
     uploads/2020/03/CTEI-Improving-Your-Election-Website-Participant-Guide.pdf. Video presentation: https://vimeo.
     com/416151915
11   ibid. page 27, video 42:40 minute mark.
12   U.S. General Services Administration, “DotGov Domain Services”: https://www.gsa.gov/policy-regulations/policy/information-
     integrity-and-access/dotgov-domain-services



       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                     9
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 12 of 58



or longer depending on the jurisdiction. It may not be possible to get a new .gov website
established before the 2020 election. Nevertheless, we recommend you start the process, as
it will be valuable in the long-term. Plan on leaving sufficient time to transition your domain.
We recommend transitioning your domain all at once.


Your website should include information about:

•   How a voter finds their polling place.
•   How to vote.
•   What requirements there are to vote on election day.
•   When voters can vote.
•   How voters should ask questions or report concerning information or other problems (e.g.
    a phone number to call if a voter is turned away from their polling place for any reason).
•   The measures you have taken to ensure that elections will run smoothly.
•   When results are likely to be announced.
•   Other jurisdiction-specific high importance information identified in scenario planning.




Internet Platforms and Social Media Channels

There are a range of internet platforms which election officials should be aware of (see
Part 1, Appendix 1 of this Playbook). The most widely used of these, and therefore the most
important to ensure that your jurisdiction is represented are: Facebook, Twitter, Google and
YouTube. The below guidelines should be applied to any other social media channel/internet
platform that your jurisdiction uses.


Your presence on each of these platforms/channels should be kept up to date with the latest,
clearly stated information about the upcoming deadlines and elections. Even if you do not
plan to run any social media content, creating accounts and verifying them across social
media platforms will allow you to easily report incidents of mis/disinformation if needed.


Each social media company has its own process to verify your office or your personal
account are valid. Even if you do not communicate via social media, having verified accounts
on different platforms makes it more difficult for malicious actors to pretend to be you.


                                                                                                   10
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 13 of 58




 Facebook          Facebook offers two security tools that election officials should take advantage of: Blue
                   Badge Accounts13 and Facebook Protect14. These prove your identity on the platform and
                   strengthen the authenticity of the messages you push out.

                   •     Blue Badge Accounts: When Facebook has confirmed that an account is the authentic
                         presence of the public figure, celebrity, or global brand it represents, it awards it a Blue
                         Badge as a sign of verification. As an official, you can request a Blue Badge Account by
                         reaching out to your regional Facebook representative (see Toolkit, pg. 45).
                   •     Facebook Protect: Once you enroll as a Blue Badge account, you should also enroll
                         in Facebook Protect. By enrolling in Facebook protect, you will gain stronger account
                         security protections like two-factor authentication and inclusion in Page Publishing
                         Authorization15, which helps public sector pages establish their legitimacy as trusted
                         accounts. It also monitors your account for potential hacking threats.

                   In August 2020, Facebook launched a Voting Information Center.16 Among the new tools the
                   center provides, officials are able to send out “voting alerts” to share important updates on
                   voting.

                   •     Become Voting Alert Eligible: To be eligible to use voting alerts, there are specific
                         guidelines17 a jurisdiction’s page should meet, such as being an “office” page, not asso-
                         ciated with an individual official. Your page does not need to be Blue Badge verified to
                         have voting alert access. As of August 2020, state officials have access to the voting alert
                         feature. A form to request eligibility will be available through Facebook’s Help Center
                         pages associated with voting alerts. Voting alerts18 can help you share correct informa-
                         tion ahead of and throughout the election.

                   Additionally, Facebook has created a page with tools and information19 for public officials.
                   Bookmark it in your web browser so that you can reference it throughout the election cycle.
 Twitter           Twitter provides a blue checkmark by some account names to show that the account is a
                   credible/vetted voice on Twitter. You can email gov@twitter.com to seek verification as an
                   election official on an account designated for official and non-personal use. Getting veri-
                   fied may take some time.20 At minimum, knowing which accounts may be verified in your
                   state can help support your response on this platform by sharing your messages acting as a
                   validator to voters.




13   Facebook, “How do I request a Verified Badge on Facebook?”: https://www.facebook.com/help/1288173394636262
14   Facebook, “Facebook Protect”: https://www.facebook.com/gpa/facebook-protect
15   Facebook, “Get Authorized to Manage Pages with Large Audiences”: https://www.facebook.com/business/m/one-sheeters/
     page-publishing-authorization
16   Facebook, “Launching Our US 2020 Voting Information Center”: https://about.fb.com/news/2020/08/launching-voting-
     information-center/
17   Facebook, “Voting Alert Guidelines”: https://www.facebook.com/business/help/626587208260920?id=1549080658590154
18   Facebook, “ Use Local and Voting Alerts”: https://www.facebook.com/business/help/572490746512593?id=1549080658590154
19   Facebook, “Facebook for government, politics and advocacy”: https://www.facebook.com/gpa
20   Twitter, “About verified accounts”: https://help.twitter.com/en/managing-your-account/about-twitter-verified-accounts



       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2              11
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 14 of 58




 Google             Google provides many companies and official agencies with its email and Google Suite ser-
                    vices, in addition to its popular search service. Ahead of the elections, Google suggests that
                    officials take three steps to secure their accounts and Google search presence:

                    •    Add two factor authentication on your Google accounts, and monitor the security of
                         your account via Google’s Security Checkup.21 Doing this will protect google products
                         related to the account after signing in (Gmail, calendar, Google drive etc.) Even if you
                         use a Google email account through Microsoft Outlook or another email provider, you
                         can and should turn on two factor authentication.
                    •    State and Local Chief Election Officials, and others facing heightened security risks
                         can enroll in the Google Advanced Protection Program.22 This will provide additional
                         screening to your account, and physical verification using a key fob or similar.
                    •    Verify your local election authority’s business
                         profile23 with Google. This is to ensure that any
                         information displayed in Knowledge Panels
                         (short summaries on the right hand side of search
                         results) is correct. (Example on right)


                    Plan ahead: enrolling in these measures can take
                    some time, with timelines currently extended due to
                    the COVID-19.


 Youtube            If your jurisdiction runs a YouTube account,YouTube has published blog posts on securing24
                    and verifying25 your account. YouTube’s securing features can be applied to all accounts.




Traditional Media and Community Outreach

You will also want to make sure you have established relationships with traditional media,
including radio, TV, print media, local media, community message boards, information
sent by mail, or community gatherings. These entities or individuals may also become part
of your list of trusted validators you want to engage in responding to a mis/disinformation
incident depending on its severity.


Some examples of outreach include:


•    Allowing community groups or schools to use voting equipment for local contests.

21    Google, “Security Checkup”: https://g.co/securitycheckup
22    Google, “Advanced Protection Program”: https://landing.google.com/advancedprotection/
23    Google, “My Business”: https://www.google.com/business/
24    YouTube, “Three steps to keep your YouTube account secure”: https://youtube-creators.googleblog.com/2020/05/three-steps-
      youtube-account-secure.html
25    Google, “Verification badges on channels”: https://support.google.com/youtube/answer/3046484?hl=en



        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                 12
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 15 of 58



•   Pairing public education with civil society or political parties’ voter registration efforts.
•   Sharing the Cyber and Infrastructure Security Agency’s (CISA) public briefings on mis/
    disinformation trends with community groups and press.
•   Creating an engagement role or team within your office to help further public education
    efforts and public briefing information by direct community engagement.
•   Proactively sharing your election preparation processes with the press ahead of the
    election.


It can be important to engage key media directly. The more reporters understand what your
jurisdiction has in place, the more they can help inform voters. Media may also report inci-
dents to you.



Publicize Your Online Channels

You should publicize your website URL, social media handles and any other locally import-
ant communications channels regularly so they are well known to your voters. Reach out in
the months and weeks ahead of Election Day to voters via community groups, key journal-
ists, local news media, election jurisdictions, local authorities, and influential social media
figures or local public figures to ensure they know your channels and can publicize them if
necessary. Ensure that other election authorities, e.g. your state election office, are aware of
your channels and you theirs. Follow each other and help broaden your reach by liking and
sharing each others’ content. Make sure that all websites and accounts that you are liking or
sharing are legitimate.

Even if you are not usually posting information on your jurisdiction’s social media channels,
in the event you need to share correct information widely, these other trusted voices can act
as validators and help share correct information. At a minimum, create a list and try to reach
out via social media or other channels (phone, email, in person) to your own list of commu-
nity voices.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   13
        Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 16 of 58




Know Your Threats

To effectively prepare for and defend against mis/disinformation incidents, officials need to
be aware of the specific risks that face their jurisdiction. This will enable you to tailor your
preparations to ensure that your key vulnerabilities are protected.


To establish what your major risks may be, officials can:


•     Conduct an incident review by studying past examples of mis/disinformation affect-
      ing your jurisdiction or surrounding jurisdictions. Look at lessons learned, solutions
      implemented and what worked well and less well. Analyze and discuss real examples,
      trends or communications gaps in your jurisdiction that might be exploited in a disinfor-
      mation attack.
•     Conduct stakeholder mapping and a reputational risk analysis to understand your
      priority stakeholders, and how to reach them to address key concerns.
•     Conduct crisis simulation and table-top exercises, coordinated with legal, techni-
      cal, and outside advisors, including key senior leaders across jurisdictions. This exercise
      can be as simple as a conference call or walk through.
•     Map your potential vulnerabilities using the “Top Targets of Election Interference”26
      framework:


You can map these potential vulnerabilities by answering the “5 Questions of the Election
Process ” for your jurisdiction.


     Who?         The people who make elections run.

     What?        The machines, systems and ways that we vote.

     When?        The day(s), time, places and deadlines that help us come together to vote.

     Where?       Where we show up to exercise democracy.

     How?         How voting happens.




26     For more, see The Elections Influence Operations Playbook, Part 1.



         Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   14
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 17 of 58



Mis/disinformation incidents tend to affect voters’ understanding of the answers on one
or more of these 5 questions. Consider which answers to these questions may be least well
understood by voters in your jurisdiction, or where there are avenues for mis/disinformation
to create confusion. Your work here will significantly inform the indicators you develop to
assist you in monitoring in real time (see ‘Identify and Assess’ section).


A template for generating keywords and identifying potential top targets can be found in the
toolkit. See: Top Targets of Election IO: “5 Questions of the Election Process” Keywords, pg. 41.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   15
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 18 of 58




Stage 2:                                    Identify & Assess
This section recommends ways that you can proactively identify ongoing mis/disinforma-
tion incidents, enabling officials to respond to them before they gain traction. The following
are suggestions for identifying and assessing potential mis/disinformation.



Develop Indicators and Warning Signs


Keywords

In the lead up to key election events, use your incident review from ‘Know the Threats’ (p…)
to determine your main mis/disinformation vulnerabilities. For each of these, write down:


•   Individuals and institutions that may publicly comment on issues relevant to these
    vulnerabilities. Find their social media handles and pages, websites and any other major
    communications channels (e.g. radio shows).
•   Keywords that are likely to be used when people talk about issues relevant to your vul-
    nerabilities. On many social media platforms these keywords can be preceded by a #
    (‘hashtag’), which functions as a label that groups content. You can search your answers
    to the “5 Questions” of the election process, used in your mapping to search hashtag
    keywords to see who and how these are being discussed online.


This information will become your indicators and warning signs. There is no wrong list,
even a small list of a few key words will help you check in on conversations unfolding online
for these top potential targets of mis/disinformation during elections.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   16
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 19 of 58




Look for posts that:

 Who?          Impersonate or disparage the people that run elections.

 What?         Spread allegations of disrupted election hardware or software.

 When?         Misrepresent when voting, registration, or other events occur.

 Where?        Report false locations for voting, registration, or other events.

 How?          Misrepresent how voting or registration occurs (e.g. by Twitter, Mail-in
               Ballots)




Twitter Example: As an example, by searching hashtags (#) in Twitter, even simple key-
words based on answers to the “5 Questions” for your jurisdiction, you can see what type of
discussion is unfolding online.


A Top Targets of Election IO: “5 Questions of the Election Process” Keywords template to help your
keyword and indicator planning can be found in the Toolkit, pg. 41.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   17
     Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 20 of 58




Monitor in Real Time

By performing regular searches using your keyword indicators, you can develop a running
list of hashtags and accounts that generate suspicious content. Review these hashtags,
accounts, and trends in real time. Look for misleading posts on topics you can verify about
the “5 Questions.” The following are potential free tools that can help you monitor.




                               TweetDeck27, Google Alerts28, Google’s Image Search.29

27   Twitter, “TweetDeck”: https://tweetdeck.twitter.com/
28   Google, “Alerts”: https://www.google.com/alerts
29   Google, “Google Images”: https://images.google.com/



       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   18
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 21 of 58




Document Evidence

It is important that organizations have ways to capture and log suspected mis/disinforma-
tion, especially if you’re monitoring proactively. You may be able to stop these incidents
from gaining momentum and spreading. The same “5 Questions of the Election Process,” can
also be a helpful shorthand for what details to document in tracking evidence for potential
reporting.



“5 Questions of Reporting”

•   Who: Document the account names, pages, and hashtags that are spreading mis/
    disinformation.
•   What: Take screenshots of false posts and document their URLs links to them if
    possible.
•   When: Record the dates and times that false posts appeared.
•   Where: Many mis/disinformation events occur on multiple platforms at once.
    Document which platforms have been affected.
•   How: Document how the mis/disinformation event is impacting elections, or risks
    impacting them. Here you could also add Why you believe the incident may violate the
    platform’s policies. In the toolkit we include insights on each platform’s removal policies
    (pg. 44).

Documenting evidence will enable you to report the mis/disinformation in a clear, concise
way. This makes it easier for social media companies and other bodies to take action to deal
with cases of mis/disinformation.


More in the Toolkit:

pg. 40: ‘Sample Incident Reporting Email [Template]’ includes a sample reporting format for
reporting a mis/disinformation incident based on the evidence you’ve documented.

pg. 44: Reporting ‘Mis/Disinformation to the Social Media Platforms- Detailed Reporting Steps’
shares insights on each mainstream platform’s removal policies.



        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   19
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 22 of 58




Assess Incident Severity

You may become aware of a mis/disinformation incident through your monitoring in real
time or through reports of the incident to your office. Once mis/disinformation has been
identified, you should conduct an initial analysis of the severity of the incident. This analysis
will help you determine how to move forward with a communications response and a report-
ing response. Three key considerations will assist in this assessment:


•   Established voice: who is it who is sharing the mis/disinformation? If it is a well known
    figure or institution, the information is likely to be perceived as more credible by the
    public and to gain more traction.
•   Credibility: Are voters likely to believe the information that is being shared? Things
    that may not be believable to experienced election officials may be perceived as credible
    by the public.
•   Volume: how prominent is the mis/disinformation? Are a lot of people engaging with it?
    Assess the momentum of the incident and how the message is gaining traction. Either
    online or through contacts to your office.


Answers to these questions will help determine the initial level of response. Note that an
incident can increase or decrease in severity as an incident continues to gain traction.


It is imperative that you use your local understanding based on situational factors, like real-
ities about your community, and the sources involved in spreading the mis/disinformation.
This will assist you in making decisions about what the appropriate scale and next steps for
escalation are in a given incident. Bear in mind that it is easier to scale back an initial over
reaction than it is to catch up after you have initially under-responded.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   20
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 23 of 58




When to Activate the Incident Response Team (IRT)

High       Urgent activation of the Incident Response Team is necessary.

           •    Mis/disinformation is circulating in the public, on social media, or in local media that
                threatens to significantly undermine elections and/or voter confidence in the integ-
                rity, process, and outcome of elections.
           •    The misleading information is prompting voter questions to your office, is changing voting
                behavior, and has or will undoubtedly result in inquiries from local/state leaders, political
                parties, and voter advocacy groups.


Medium     Activation of the Incident Response Team is necessary.

           •    Mis/disinformation is circulating in the public, on social media, or in local media that has
                the potential to negatively affect voter confidence in elections or hinder voter
                turnout.
           •    The misleading information will likely spur voter questions to your office, could change voter
                behavior, and may prompt inquiries both from local/state leaders, political parties, and voter
                advocacy groups.
                »    If a medium severity incident gains a lot of traction, but is not necessarily severe in
                     nature, it may escalate to a high severity incident because of a growing audience.
Low        Activation of the Incident Response Team is not necessary, unless the situation
           graduates to a medium severity incident. Reporting the incident may alone be sufficient.

           •    A misleading piece of information that does not receive significant coverage, is widely
                seen as implausible, and poses a limited threat to voter confidence. At this stage,
                intervention is unnecessary because drawing attention to the information risks giving it more
                oxygen than it otherwise might receive.
           •    Continue to monitor the situation: If additional actors start to share the misleading coverage,
                the severity of the incident may rise.




        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   21
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 24 of 58




Stage 3:                                     Respond & Resolve
Responding to and resolving a mis/disinformation incident requires two simultaneous and
coordinated actions:

 Report                                                       Communicate
 Reporting content is important to report for potential       Responding quickly, authoritatively and accurately
 removal and for authorities tracking IO beyond the           to mis/disinformation is vital to counter it.
 incident you are encountering. Reporting may or may
 not slow the spread of mis/disinformation incidents.


Reporting to the platforms, trying to minimize an incident’s viral traction, can become
important. But, it can not be your only response. You must also be prepared to respond and
correct the record. Regardless of a reporting result, what you can control is your communi-
cation response to reach voters. Reporting to others in your state and to authorities
helps identify larger scale mis/disinformation incidents and may give you more voices and
coordinating capacity with which to counter an incident. However, the effect of these inci-
dents may spread more quickly than authorities or platforms are able to act. Your action and
your voice, are the frontline of countering mis/disinformation.



Report

Once you have identified inaccurate content, in conjunction with your communications
response, report mis/disinformation. Following these steps, in conjunction with existing
response plans, can help election officials initiate a process to request removal and/or
investigate false content.



Reporting Mis/Disinformation

Reporting mis/disinformation can be a challenge, but it is a critically important part of
ensuring the safety, security, and integrity of our elections.



        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   22
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 25 of 58




What to Report:

As discussed in the ‘Document Evidence’ section, when reporting mis/disinformation, it
is critical to include key details and content. The “5 Questions of Reporting” can help as a
reminder of what to detail. That means including links, screenshots, and account names in
your reports, and being as specific as possible about the issue you are reporting.


‘Sample Incident Reporting Email [Template]’ in the toolkit, pg. 40.


Who to Report to:

For reporting to be effective, you must report to three groups:


   1. State election official’s office
      In some cases, your chief election official may have access to tech platform reporting
      tools local jurisdictions do not yet have access to. They may also have more access to
      identify trends and can be partners in your response and reporting efforts.


   2. Elections Infrastructure Information Sharing and Analysis Center (EI-ISAC)
      The EI-ISAC, a part of the Center for Internet Security (CIS), is able to route reports
      through a network of collaborators including CISA, the FBI, and other federal author-
      ities. Through these collaborators your report is also routed to the social media
      platforms. This facilitated routing of information can distribute your report to deci-
      sion-makers that can help assess your incident. Importantly, EI-ISAC is able to take
      reports from members and non-members. Traditionally, EI-ISAC has received many
      reports through its Security Operations Center (SOC) during Election Day. However,
      they are able to receive and distribute reports year-round, 24/7. Through EI-ISAC’s
      routing to collaborators nationally, the analysis of an incident may determine a
      broader pattern than what you may encounter. Collaborators that can also flag your
      incident beyond your direct reporting to platforms can be helpful.


   3. Social Media Platforms
      Our Toolkit includes a special section that details what you need to know to report to
      each major platform (Facebook, Google, Twitter and YouTube) and shares specific
      reporting guidance. You can also share your platform record reporting number in
      your report exchange with EI-ISAC.


       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   23
        Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 26 of 58



Looking Ahead: As more progress continues to address the difficulty in reporting mis/
disinformation incidents, seek updates from your professional election membership
association or the EI-ISAC. Ahead of November 2020, efforts underway continue to help make
reporting easier for officials and engage advocates on their behalf in the reporting process.
Working in coordination, EI-ISAC, CIS, CISA, the Election Integrity Partnership (EIP) and
others aim to help streamline reporting and get reports to the best sources for addressing them.


Our recommendation, especially if you are short on time or don’t have access to some of the
social media platform tools, is to send the same content in an email or portal reporting form
to the following collaborators:

 PRIORITY    WHO TO REPORT TO                                         CONTACT
             Chief Election Officials and                             Varies by state
    1
             State Election Organizations                             Include Contacts in your Stakeholder Map.
             Authorities:
                 • EI-ISAC                                            SOC@cisecurity.org
   2         Optional:
                 • DHS/CISA                                           NCCICCustomerService@hq.dhs.gov
                 • FBI                                                cywatch@fbi.gov or your local field office.
                          Facebook                                    reports@content.facebook.com
                                                                      See Toolkit to cc your regional contact as well.
                          Twitter                                     If you’ve been enrolled in the Partner Support Portal,
                                                                      report at PSPOnboarding@twitter.com.
                                                                      If you’re not enrolled, report by Twitter’s form: help.
             Platforms*




                                                                      twitter.com/forms and coordinate with your state or
   3                                                                  national contacts to flag your report.
                          Google & YouTube                            Report by Google product: https://support.google.
                                                                      com/legal/troubleshooter/1114905

                                                                      civics-outreach@google.com
                                                                      For questions on reporting tools: civics-outreach@
                                                                      google.com
                    *Please see detailed reporting steps in the Toolkit. For some reporting avenues, local officials may have to
                                                coordinate with state officials for reporting access.
                                                  MONITOR THE SITUATION.
             IF YOU NEED ADDITIONAL SUPPORT:
             State Officials can seek support from National Membership Associations. In addition to these
             organizations, federal partners like CISA are in touch with representatives at the major platforms
   4
             and may be able to provide further advocacy in resolving an incident.
             Coordinate with the stakeholders you’ve established relationships with to seek further support in the
             reporting process.



            Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2               24
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 27 of 58



For more information around reporting to specific social media platforms see pg. 44.
A template stakeholder map is available at pg. 40.




Communicate

If a mis/disinformation incident begins to take hold and you have assessed its severity is
sufficient to activate the Incident Response Team, the top priority is to maintain the public
trust that you have built over time through your regular public outreach. The most effec-
tive way to achieve that goal is to respond accurately, confidently and quickly. Be mindful,
though, that in some cases a response from you may make an otherwise low profile incident
become something bigger, by providing it with additional oxygen.



Communications Process for a Mis/Disinformation Incident

The steps below will help you take basic actions while you develop a more detailed commu-
nications plan. Each situation must be fully assessed on its own merits before a particular
strategy is executed. The following are general guidelines:

 Step 1:      •    Once you are aware of an incident and assess its severity, decide what to do, communicate or
                   leave it alone and monitor it.
              •    If you decide you need to communicate about it, activate the Incident Response Team and
                   obtain a briefing from the Communications Team on the status of the incident on media and
                   social media.
              •     Establish ground truth facts as much as possible. Assess who the key stakeholders are in this
                   incident.
 Step 2:      •    Decide if you should respond and if so, what to say.

                   »    Which bucket of mis/disinformation does this fall into?
                   »    Build on the scenario pre-work.
                   »    Adapt the starting point for the facts on the ground.

              •    Draft message and have the designated reviewers review.
              •    Finalize message.




           Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   25
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 28 of 58




 Step 3:   •   Notify key people, internal and external.
           •   Decide on the most trusted information channels and validators to convey the message you
               want to put out to counter the mis/disinformation incident.
           •   Each incident may require the involvement of different stakeholders.
           •   Provide messaging to them and guidance on what to do.
           •   Stakeholders you engage could be national or federal collaborators, local advocate groups,
               campaigns, political parties or community leaders.
           •   Your stakeholder mapping can help inform who you involve depending on the situation.
 Step 4:   •   Consider how you need to inform the media/public about the incident.
           •   Make sure you inform the media only of confirmed facts that you are confident will not change
               (very few facts will fall into this category).
           •   Consider distributing your counter-message to all interested stakeholders and encouraging
               them to share the correct information on their social media, websites, or other distribution
               channels.
 Step 5:   •   Continue monitoring media coverage, social media and establish a feedback loop for how your
               statements are being picked up and responded to.
 Step 6:   •   Develop a medium-term message, if necessary, and recalibrate your message in response to
               information picked up via your feedback loop.
 Step 7:   •   Prepare for continued press outreach/briefing and media schedule.



Additional communications response materials are available to elections officials
on request in Part 3: Mis/Disinformation Scenario Plans from the D3P Team at the Belfer Center:
email connect@d3p.org.




Incident Severity Escalation Table

Building on your assessment of the severity level of a mis/disinformation incident, once you have
activated the incident response team, this table aims to suggest key actions you can take and
materials you can consider creating in response to high, medium and low severity incidents.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   26
    Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 29 of 58




HIGH SEVERITY: Incident threatens to significantly undermine voter confidence in
the integrity, process, and outcome of elections.

Urgent activation of the Incident Response Team is necessary.

•   Mis/disinformation is circulating in the public, on social media, or in local media that threatens to signifi-
    cantly undermine elections and/or voter confidence in the integrity, process, and outcome of elections.

•   The misleading information is prompting voter questions to your office, is changing voting behavior, and has
    or will undoubtedly result in inquiries from local/state leaders, political parties, and voter advocacy groups.

Key Considerations / Actions                                 Potential Key Materials Checklist

•   Activate Response Team. Identify mis/                   •    (Preferred) Fact-based statement deployed
    disinformation narrative and establish                       multichannel (state/local election website,
    ground-truth.                                                social media, traditional media, shared with
•   Prioritize stakeholders for outreach.                        stakeholder groups).

•   Develop a fact-based statement. If further              •    (If necessary) Holding statement to allow for
    investigation is required, deploy a holding                  more investigation.
    statement.                                              •    Key talking points taken from the statement.
•   Determine if broader public communication               •    Peer communication/email.
    is appropriate.                                         •    Email to social media contacts (if applicable).
•   Alert authorities and social media companies            •    Voter communications.
    [See pages 40, 44].
                                                            •    Poll worker communications (if applicable).
•   Brief senior state officials.
                                                            •    Website / social media materials.
•   Develop clear, straightforward graphics,
                                                            •    Visual infographics, charts, images, and videos
    images, videos or charts to provide correct
                                                                 as applicable.
    information in a way that is visually appealing
    and easily digestible for your voters.                  •    Media materials.
•   Contact legislators, policy makers, or stake-           •    Legislator / policy maker materials.
    holders as needed.                                      •    Political party / community leader / third-party
•   Reach out to third-party validators to vouch                 validator materials or talking points (derived
    for election processes with the media.                       from key messages).
•   Issue follow-up statement once you have                 •    State election [broader] employee communica-
    established the facts (if necessary).                        tions / email.
•   Continue media and digital media monitoring             •    State Elections official talking points (derived
    and feedback loop.                                           from key messages).
•   If applicable, consult law enforcement.                 •    Local County Elections official talking points
                                                                 (derived from key messages).
                                                            •    Briefing materials for law enforcement.
                                                            •    Follow up materials for media briefings.




      Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2        27
    Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 30 of 58


MEDIUM SEVERITY: Incident has the potential to negatively affect voter confidence
in elections.

Activation of the Incident Response Team is necessary.
•   Mis/disinformation is circulating in the public, on social media, or in local media that has the potential
    to negatively affect voter confidence in elections or hinder voter turnout.
•   The misleading information will likely spur voter questions to your office, could change voter behavior, and
    may prompt inquiries both from local/state leaders, political parties, and voter advocacy groups.
    »     If a medium severity incident gains a lot of traction, but is not necessarily severe in nature, it may
          escalate to a high severity incident because of a growing audience.

Key Considerations / Actions                                      Potential Key Materials Checklist

•   Activate Response Team. Identify mis/                     •     (Preferred) Fact-based statement, deployed
    disinformation narrative and establish                          multichannel (state/local election website,
    ground-truth.                                                   social media, traditional media, shared with
•   Prioritize stakeholders for outreach.                           stakeholder groups).

•   Develop a fact-based statement. If further                •     (If necessary) Holding statement to allow for
    investigation is required, deploy a holding                     more investigation.
    statement.                                                •     Peer communication / email.
•   Determine if broader public communication                 •     Email to social media contacts (if applicable).
    is appropriate.                                           •     Poll worker communications (if applicable).
•   Alert authorities and social media companies              •     State election [broader] employee communica-
    [See pages 40, 44].                                             tions / email.
•   If necessary, develop clear, straightforward              •     Website / social media materials.
    graphics, images, videos, or charts to com-
                                                              •     Visual infographics, charts, images, and videos
    municate correct information in a way that is
                                                                    as applicable.
    visually appealing and easily digestible.
                                                              •     Legislator / policy maker materials.
•   Issue follow-up statement once facts estab-
    lished (if necessary).                                    •     Political party / community leader / third-
                                                                    party validator materials or talking points
•   Continue media and digital media monitoring
                                                                    (derived from key messages).
    and feedback loop.




        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2      28
    Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 31 of 58




LOW SEVERITY: Incident is not receiving significant coverage, is widely seen as
implausible, and poses a limited threat to voter confidence.

At this stage, intervention is unnecessary because drawing attention to the
information risks giving it more oxygen than it otherwise might receive.

Activation of the Incident Response Team is not necessary. It becomes necessary if the situation
graduates to a medium severity incident. Reporting the incident may alone be sufficient.
•   A misleading piece of information that does not receive significant coverage, is widely seen as
    implausible, and poses a limited threat to voter confidence. At this stage, intervention is unnecessary
    because drawing attention to the information risks giving it more oxygen than it otherwise might receive.
•   Continue to monitor the situation: If additional actors start to share the misleading coverage, the sever-
    ity of the incident may rise.

Key Considerations / Actions                                   Potential Key Materials Checklist

•   Increase your dissemination of correct                 •     Peer communication / email, if needed.
    information in the places your voters consume          •     Email to authorities and social media contacts
    news, like Twitter, Facebook or other local                  (if applicable).
    channels.
                                                           •     Prepare contingency communications to
•   Prioritize traditional and digital media mon-                be used if mis/disinformation escalates to
    itoring to continue to assess if the incident                medium severity.
    remains low severity.
•   Communications to peer organizations warn-
    ing of the misleading information, especially if
    the issue is multi-jurisdictional.
•   Alert authorities and social media companies.




     Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2     29
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 32 of 58




Stage 4:                                    Learn & Improve

Improving Through Experience

It is vital to conduct some type of lessons learned exercise post-incident. Key considerations
include:


•   Stage 1 (Anticipate & Prepare): Update your incident review and scenario planning
    to include the situations you faced in the current election cycle. Where did unexpected
    issues emerge, and how can you prepare for them next time?

•   Stage 2 (Identify & Assess): Refresh you key indicators used for monitoring for mis/
    disinformation incidents. If your monitoring strategies did not allow you to see emerging
    mis/disinformation incidents, consider adjusting your tactics and tools.

•   Stage 3 (Respond & Resolve): Identify where your response process was effective and
    where it faced difficulties. Put in place steps to ensure that strong points can be repeated
    and difficulties overcome.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   30
     Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 33 of 58




Conclusion
As you head into another election cycle, especially one that is posing unique and evolving
challenges, we hope that this Playbook Response Plan and Template provides a running start
for officials who are seeking to counter mis/disinformation incidents. We hope the guidance
and format of this template helps officials prepare for, and manage, the emerging and evolv-
ing mis/disinformation risks to our elections process. As with all communications plans, we
recommend that you regularly update your plan to account for changes in agency structures
and personnel and customize for your state and jurisdiction.


Your voice matters, your public service makes you a trusted community leader and your
trusted voice combined with other trusted voices in your community will be the most effec-
tive counter to the divisive and confusing nature of these incidents which can undermine
our elections.


Please visit our website to learn more and to access resources like these Playbooks online.


Playbook Part 3 | Mis/Disinformation Scenario Plans: A further supplementary guide
is available on request from D3P at the Belfer Center by contacting connect@d3p.org This
guide is exclusively for officials and includes resources you can use in preparing your own
response plan.


We hope these resources support you as you serve voters across the country.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   31
        Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 34 of 58




                          The Election Influence
                          Operations Playbook
                          Toolkit
To add further details to each of these phases and provide additional resources for your plan-
ning this guide includes a toolkit with important information and templates for each phase
of countering IO.


•   The Four Stages of Countering Election Influence Operations Master Checklist

•   Stage 1: Anticpate & Perepare
    » Incident Response Team [Template]


•   Stage 2: Identify & Assess
    » “5 Questions of the Election Process” Election IO Identification Keywords
       [Template]


•   Stage 3: Respond & Resolve
    » Reporting Mis/Disinformation to the Social Media Platforms-Detailed Reporting
       Steps
    »    Sample Incident Reporting Email [Template]
    »    Best Practices for Responding to Mis/Disinformation




         Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   32
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 35 of 58




The Four Stages of Countering Election
Influence Operations
Master Checklist
This checklist provides a summary of this Part 2 Mis/Disinformation Response Plan to help
officials develop their own plan.



Stage 1: Anticpate & Prepare

Build Your Team and Plan Your Communication Response


Establish your Incident Response Team (pg. 5):


    Set out key contact information, roles and responsibilities for the Incident Response Team. This includes:
        Name
        Contact information (phone, email)
        Backup contact information
        Contact information of the backup individual responsible in the event that the primary person is
        unavailable
        Set responsibilities of the person (e.g. media spokesperson or social media director)
        Establish communications bridge line for IRT to connect in an incident.

Incident Response Team [Template]: pg. 40.


Communications Coordination (pg. 6):


    Decide on your team.
    Notify the Incident Response Team members of their responsibilities in writing.
    Coordinate an internal communication plan with elections staff.
    Set backup communications method if primary means fails.
    Complete self assessment, building on preparatory work in the ‘Know the Threats’ section.
    Conduct scenario planning with Part 3 Mis/Disinformation Scenario Plans.



        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   33
     Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 36 of 58



   Conduct stakeholder analysis, building on work in the ‘Know the Threats’ section.
       Ensure you have a relationship with each stakeholder ahead of election day.
   Establish process for response support and alignment with local and national-level bodies.
   Appoint team members responsible for social media monitoring and reporting mis/disinformation.
   Select spokesperson/s.
   Establish an approval process for developing and disseminating external messages.
   Decide what baseline information you can communicate ahead of the election with members of your team.
   Update this plan regularly.




Update and Secure Your Communication Channels


Website


   Claim a .gov url for your website
   Update website content pages:
       How a voter knows where to vote.
       How to vote.
       What requirements voters must meet to be eligible to vote on Election Day.
       When voters can vote.
       What happens when things go wrong (e.g. a phone number to call if a voter is turned away from their
       polling place for any reason).
       The measures you have taken to ensure that elections will run smoothly.
       How voters can ask questions or report concerning information.
   Determine who has access to edit your website, and ensure that all users only have the permissions
   required for their specific roles.
   Implement two-factor authentication on your website for all webmasters and IT administrators.
   Work with your IT team to stress-test web server load and ensure that your website can handle traffic
   exceeding “worst-case” peak scenarios.
   Consider utilizing a DDoS protection service for your most critical websites.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   34
     Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 37 of 58



Social Media Channels


   Facebook (pg. 11)
       Register for Blue Badge Account
       Enroll in Facebook Protect
       Prepare your Facebook page to be voting alert eligible
       Bookmark https://www.facebook.com/gpa
   Twitter (pg. 11)
       Get recognized as a Verified Account
       Bookmark https://blog.twitter.com/en_us/tags.blog--elections.html
   Google (pg. 12)
       Add two factor authentication to google accounts
       Senior officials can qualify for the Google Advanced Protection Program. See if you qualify and register.
       Verify your local election authority’s business profile.
   YouTube (pg. 12)
       Secure your existing YouTube account https://youtube-creators.googleblog.com/2020/05/three-
       steps-youtube-account-secure.html




Traditional Media and Community Outreach


   Establish relationships and share election information with key local voices and groups. These include:
       Radio stations
       TV stations
       Print media outlets
       Community groups
       Other




Publicize Your Online Channels


   Create a list of community voices and try to reach out to them via social media or other channels (phone,
   email, in person).
   Check that your channels are well known by key local voices and groups (see previous bullet).
   Share your social media channels with other election jurisdictions and organizations.
       Establish a norm of supporting each other to publicize important content.
       Follow your stakeholders and state chief election officials’ social media channels.


       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2    35
    Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 38 of 58



Know Your Threats

  Conduct incident review (pg. 14)
  Conduct stakeholder mapping and reputational risk analysis
  Conduct crisis simulations and tabletop exercises
  Map your potential election day vulnerabilities, using the “5 Questions” of the election process. (pg. 14)




Stage 2: Identify & Assess

Develop Indicators and Warning Signs (pg. 16)

  Use questions from the ‘Know the Threats’ section to create key indicators and warning signs.
      The “5 Questions of the Election Process” can help you identify top targets of IO and generate key-
      words you can use as indicators (pg. 41).




Monitor in Real Time (pg. 18)

  Set up tools for monitoring key identified voices, themes, and hashtags.
  Use tools to monitor and identify mis/disinformation incidents.
  Fact check and verify your information.




Document Evidence (pg. 19)

  Establish the format you will use for documenting evidence of mis/disinformation, answering the “5
  Questions of Reporting.” Documenting evidence as incidents evolve will help you lay the groundwork
  for reporting.




Assess Incident Severity (pg. 20)

  Determine whether the incident is high, medium or low severity. Consider:
      What voices are sharing the mis/disinformation? Are they established voices?
      What is the credibility of the information being shared?



      Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   36
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 39 of 58



        Is the information being shared at high volume or gaining momentum?
        Can it be contained relatively quickly/easily?

Incident Severity Escalation Table pg. 20.




When to Activate the Incident Response Team (pg. 20)

    Is the incident severe enough to activate the Incident Response Team?
        High: Urgent Activation of the Incident Response Team is necessary.
             Does the incident threaten to significantly undermine voter confidence in the integrity, process,
             and outcome of the election?
        Medium: Activation of the Incident Response Team is necessary.
             Does the incident have the potential to negatively affect voter confidence in elections?
             Report incident.
        Low: Activation of the Incident Response Team is not necessary, unless the situation graduates to a
        medium severity incident. Reporting the incident may alone be sufficient.
             Is the incident recieving low coverage or could it be seen as implausable? Does it pose a limited
             threat to voter confidence?
             Monitor the incident in case its severity graduates to medium.




Stage 3: Respond & Resolve

Report Mis/Disinformation (pg. 22)

    Ensure you have answers to all “5 Questions of Reporting” (who, what, when, where, how) prepared for
    your report.
        Use evidence gathered in the ‘Document Evidence’ section.
        Include:
             Account names
             Pages
             Hashtags
             Dates and times posts appeared
             Platform
             Hyperlinks, screenshots, or images
             Document how the incident is impacting, or risks, impacting the election.



        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   37
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 40 of 58



Report mis/disinformation incident to:

    Chief Election Official(s), State Election Bodies
    Elections Infrastructure Information Sharing and Analysis Center (EI-ISAC)
    Social media platforms


Reporting Priority Table and Contacts (pg. 24)

Reporting to the Tech Platforms- Detailed Reporting Steps and Additional Contacts (pg. 44).

Sample Incident Reporting Email [Template] (pg. 52.)




Communicate (pg. 25)

Communications Process for a Mis/Disinformation Incident

    Assess incident severity, decide what to do, communicate, leave it alone or monitor it
    Activate the Incident Response Team
        Who are the stakeholders in this specific incident?
        How will you reach out to each of these stakeholders, using what channels?
        Establish ground truths as much as possible.
    Notify key internal and external stakeholders
        State and local elections bodies
    Notify key external stakeholders
        Federal bodies
        Social media platforms
    Inform any additional incident-specific stakeholders
        Political campaigns
        Local community leaders
        Advocacy groups
    Plan and execute external outreach
        Adapt communications plan to specific details of this incident
        Draft communications materials using what your assessment, or verified audiences are saying to guide
        response
            Ensure that any materials include the latest verified facts
        Coordinate for approval by key decision-maker




        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   38
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 41 of 58



        Send out for dissemination through your official communications channels such as the official website
        and social media accounts (Facebook, Twitter, etc.), validators and media
    Establish a feedback loop.
        Establish feedback intake process via media and social media monitoring, and track media inquiries
        and stakeholder comments.
        Review and revise messaging as needed, based on feedback.

Incident Severity Escalation Table, pg 20.

Best Practices for Responding to Mis/Disinformation, pg. 54.

Part 3: Mis/Disinformation Scenario Plans, email connect@d3p.org




Stage 4: Learn & Improve

Improving Through Experience (pg. 30)

    Conduct a post-election learning exercise.
    Update your response plan to incorporate lessons learned.
    Conduct tabletop simulation prior to next election to test updated processes.




        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   39
        Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 42 of 58




Incident Response Team [Template]

This table can act as a starting point for allocating roles and responsibilities as you deter-
mine your team set up for responding to mis/disinformation incidents. It should be adapted
to your local, specific context.

Include:

      Name
      Contact information (phone, email)
      Backup contact information
      Contact information of the backup individual responsible in the event that the primary person is
      unavailable
      Set responsibilities of the person (e.g. media spokesperson or social media director)


                             Designated Individual(s) and              Designated Backup and Contact
    Position
                             Contact Information                       Information

Chief Election Official

Director of Elections

Communications
Team
Chief Information
Officer/IT Director
Government &
Community Relations
Director

Chief Legal Officer

Law Enforcement
Liaison
Affected County
Elections
Administrators

•     Designated communication channel: ___________________________
•     Back-up communication channel: ____________________________




          Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   40
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 43 of 58




“5 Questions of the Election Process” Keywords

Top Targets of Election IO [Template]

WHO? Mis/Disinformation often targets the people that enable elections to run. This
may involve impersonating or disparaging elections-related groups or individuals through
hacked or fake social media accounts, websites and articles.



 The most prominent targets               Example search terms include:            Create your list of targets or
 include:                                                                          key words:
 Election officials in your office,       Your Election Director’s name
 or in offices lateral to yours (e.g.,    (e.g., county clerk, state elections
 county to county) or vertical to         director) or names or positions
 yours (e.g., county to state)            of prominent officials, your office
                                          name (ie—X County elections)
 Poll workers and other volunteers,       The phrase “poll workers” or “vol-
 such as signature checkers or            unteers” or other similar terms
 ballot counters
 External staff, such as those who        Acronyms of relevant offices, like
 manage key external systems like         “DMV” for Department of Motor
 Motor Voter                              Vehicles
 Vendors, including companies or          Phrases like “vendor” or the names
 individuals                              of actual vendors
 Third-party or special interest          Names of third-party groups (e.g.,
 groups with access to large voter        Get Out the Vote organizations)
 bases




         Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   41
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 44 of 58



WHAT? Mis/Disinformation may spread false allegations of disrupted election hardware,
software, and infrastructure including vendor-managed systems. This includes allegations
of bias, malfunctioning, or hacking.

 The most common targets                 Example search terms include:            Create your list of targets or
 include:                                                                         key words:
 Voter Registration Databases            Phrases like “Voter Registration
 (VRDB)                                  Databases” or “VRDB”
 E-poll books                            Phrases like “E-pollbooks” or “poll
                                         books”
 Vote-casting Devices                    Phrases like “voting machine” or
                                         “vote casting” or the actual name of
                                         your vote-casting devices
 Vote Tally Systems                      Phrases like “Vote Tally” or “mis-
                                         count” or “recount”
 Election Night Reporting Systems        Phrases like “Vote Count” or the
 (ENR)                                   actual name of your ENR provider
 Contentious Political Issues            Terms like “Voter Suppression,”
                                         “Voter Fraud,” or “Illegal Voting”


WHEN? Mis/Disinformation often misrepresents facts about key times and dates for elec-
tions. Elections can be catastrophically disrupted if voters do not know when they will occur,
when to register to vote, or the times of other key events.

 The most common targets                 Example search terms include:            Create your list of targets or
 include:                                                                         key words:
 When Election Day is                    Phrases like “election day” or the
                                         actual date of an election (e.g.,
                                         “November 3rd”)
 When polls open and close               Phrases like “polls open,” “polls
                                         closed” or other similar phrases
 When you register to vote               Phrases like “voter registration” or
                                         other similar phrases
 When the deadlines are for early        Phrases like “early voting” or
 voting or absentee voting               “absentee voting” or the actual
                                         deadline




        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   42
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 45 of 58



WHERE? Mis/Disinformation can disrupt elections by reporting false information about
locations involved in the elections process, including for voting, registration, or other events.

The most common targets                Example search terms include:             Create your list of targets or
include:                                                                         key words:
Where you vote on Election Day         Terms like “Polling Place” or
(or early voting in states             “Vote by Mail” as well as the
that offer it)                         names of actual polling places
                                       (e.g., “Croissant Park Elementary
                                       School”)
Where you register to vote             Terms like “Voter Registration” or
                                       “Online Registration” or the names
                                       of actual registration locations
Where you return an absentee (or       Terms like “Mail-in Ballot” or
“mail-in”) ballot                      “dropbox”




HOW? Mis/Disinformation often misrepresents how key election events like voting or
registration occur. This may involve suggesting that voters can vote through a variety of
unsanctioned methods (e.g., by text message, social media).

The most prominent targets              Example search terms include:            Create your list of targets or
include:                                                                         key words:
Voting day processes                    Terms like “Ballot,” “Mail-in Ballot,”
                                        “Polling Place” or “Vote by Mail”
Voter registration processes            Terms like “Voter Registration,”
                                        “Online Registration,” “Same Day
                                        Registration” or the names of actual
                                        registration locations




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   43
     Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 46 of 58




Reporting Mis/Disinformation to Social Media Platforms

Detailed Reporting Steps

Platforms


Many of the social media companies and internet platforms have taken steps to try to limit
the spread and effectiveness of mis/disinformation. Here we look at four of the most import-
ant platforms (Facebook, Twitter, Google and YouTube), and how you can best report mis/
disinformation incidents to them. We recommend reporting to platforms after first report-
ing to your chief election official and to EI-ISAC.


 Facebook

 Top Takeaways

 With 1.73 Billion daily active users, Facebook is the most used social media platform in the United States.
 It is therefore critical to pay attention to Facebook as an election official. However, much of the content
 on Facebook is private; visibility is limited to users’ own social networks and pages. As such, monitoring
 mis/disinformation on Facebook requires coordination between election officials, state officials, support
 systems at the federal level, and with the platform itself. It can however be a powerful response tool.

 How to Report Mis/Disinformation to Facebook

 If you identify Facebook content or accounts that you suspect are harmful mis/disinformation, follow the
 three reporting steps:

 Report to Facebook, by emailing reports@content.facebook.com and cc your regional contact (listed
 below).




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   44
               Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 47 of 58




     FACEBOOK CONTACT INFORMATION (Current as of June 2020)

         Region                                        Contact Name                       Contact Email*
         All                                           All                                reports@content.facebook.com
         Southwest and California                      Jannelle Watson                    jannelle@fb.com
         (AZ, CO, KS, NE, NM, NV, OK, TX, UT,
         CA)
         Northeast and mid-Atlantic                    Khalid Pagan                       kpagan@fb.com
         (CT, DC, DE, MA, MD, ME, NH, NJ, NY,
         PA, RI, VA, VT, PR)
         Midwest and South                             Rachel Holland                     rachelholland@fb.com
         (AL, AR, FL, GA, IA, IL, IN, KY, LA, MI,
         MN, MO, MS, NC, OH, SC, TN, WI, WV)
         Northwest                                     Eva Guidarini                      eguidarini@fb.com
         (AK, HI, ID, MT, ND, OR, WA, SD, WY)

     *Your regional contact can help you get registered for a Blue Badge Account (pg. 11)
     To appeal a decision, coordinate with your Chief election official and supporting national collaborators.

     Facebook’s Rules: What Content Violates Their Policies?

     Facebook bans the following types of content in their terms of service:
     •         Misrepresentation or fraud relating to voting or the census
     •         Misrepresenting identity or impersonating others
     •         Manipulating media to be misleading; harassment
     •         Other forms of coordinated inauthentic behavior
     Most importantly, if you see content on Facebook that misrepresents the “5 Questions” of the election
     process, that content should be reported.

     Recommended Action Steps

     •         Report mis/disinformation to the platform via reports@content.facebook.com and by ccing your
               regional Facebook contact.
     •         Consider whether the “Voting Alerts” messaging feature can support your response to voters.30
     •         Facebook has created a page with tools and information for public officials. Bookmark it in your web
               browser so that you can reference it throughout the election cycle: https://www.facebook.com/gpa




30             Facebook, “Use Local Alerts and Voting Alerts“: https://www.facebook.com/business/help/572490746512593?
               id=1549080658590154



                 Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   45
          Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 48 of 58




     Twitter

     Top Takeaways

     Twitter is one of the most widely used social media platforms, with 145 million daily active users. The platform
     takes mis/disinformation claims seriously. From their terms of service:31 “any attempts to undermine the pro-
     cess of registering to vote or engaging in the electoral process is contrary to our company’s core values.”

     In May 2020, Twitter expanded it’s policy on manipulated media to issues of civic integrity, including elections,
     and COVID-19 to label messages where people may be mislead by content. Twitter will label Tweets and give
     additional context for Tweets containing misleading or disputed information. These labels link to other tweets
     that show factual statements, counterpoint opinions or other public conversation around the issue.32

     As with other social media platforms, Twitter can help you in your response process and also in your moni-
     toring of mis/disinformation incidents.

     How to Report Mis/Disinformation to Facebook

     Enroll in Twitter’s Partner Support Portal (PSP)

     •   Chief election officials have access to this special reporting tool. Ahead of November 2020, Twitter is
         making the (PSP) available for local election officials.
     •   Contact PSPOnboarding@twitter.com to learn more and to get registered.

     Report using the PSP

     •   The PSP expedites the review of content flagged for potentially violating Twitter’s rules around civic events.
         You can register and report on the PSP regardless of whether your account is verified through Twitter.
     •   If you are not yet registered on the PSP, notify your chief election official to submit a report for you.
     •   To appeal a decision, utilize the PSP and coordinate with your chief election official who may be able
         to engage advocates who are also in touch with the social media platforms.




31       Twitter, April 2019, “Strengthening our approach to deliberate attempts to mislead voters”: https://blog.twitter.com/en_us/
         topics/company/2019/strengthening-our-approach-to-deliberate-attempts-to-mislead-vot.html
32       US House of Representatives Committee Repository, June 2020, “Hearing: Emerging Trends in Online Foreign Influence
         Operations: Social Media, COVID-19, and Election Security”: https://docs.house.gov/Committee/Calendar/ByEvent.
         aspx?EventID=110805



           Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                    46
         Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 49 of 58




     Alternate Reporting Methods

     If you are not registered on the PSP and are unable to coordinate with your chief election official you can
     report directly to Twitter via the below methods. But note that these methods may not be as efficient as the
     PSP; report to the EI-ISAC at minimum. As an official, the PSP is the best mechanism to get content
     flagged for faster review on a report.

     Twitter Forms: help.twitter.com/forms

     You can report via this general reporting form by providing “Integrity Feedback” or “Elections
     Information.” Include the following information:

     •   Tweet [add detail / link]
     •   Your name, phone number and email address
     •   Before submitting, save your submitted text in a separate document.
     •   Upon submitting, write down the case number in case you need to appeal the decision.

     Gov@Twitter.com

     Provide mis/disinformation details through gov@twitter.com. This email connects many public service
     individuals and organizations with Twitter’s team. Your email should highlight:

     •   Links to the tweet, twitter @handles and names, source labels, hashtags, official dates, number of
         views, screenshots, photos, etc.
     •   You can appeal decisions by emailing gov@twitter.com, referencing the case number, and parts of your
         submitted description.

     Voting Misinformation Reporting Tool

     Report directly from a Tweet or profile via the reporting function that appears when you are in Twitter.

     •   Select “Report Tweet” from the drop down menu on the tweet, and choose the option reading, “It’s
         misleading about voting.” Twitter Safety video and steps.33




33       Twitter, April 2019, “Strengthening our approach to deliberate attempts to mislead voters”: https://blog.twitter.com/en_us/
         topics/company/2019/strengthening-our-approach-to-deliberate-attempts-to-mislead-vot.html



           Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                    47
          Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 50 of 58




     Twitter’s Rules: What Content Violates Their Policies?

     •   Twitter Rules have been updated ahead of the 2020 elections. Twitter states that content or accounts
         that do not comply with the following rules are in violation of its Terms of Service.34

         »     You may not use Twitter’s services for the purpose of manipulating or interfering in elections.
               This includes but is not limited to posting or sharing content that may suppress participation or
               mislead people about when, where, or how to participate in a civic process.35




     (source: Twitter36)

     Recommended Action Steps

     •   Report mis/disinformation to the platform via the Partner Support Portal.

         »     Contact PSPOnboarding@twitter.com to begin the process to enroll in Twitter’s Partner Support
               Portal.

     •   If you are not enrolled in Twitter’s PSP, coordinate with your chief election official to submit a report
         on the PSP, report via one of the alternate methods and to EI-ISAC.
     •   Twitter continuously updates their policies in this space; stay updated by bookmarking this page in
         your web browser37 for reference during the 2020 election cycle.




34       Twitter, October 2018, “An update on our elections integrity work”: https://blog.twitter.com/en_us/topics/company/2018/an-
         update-on-our-elections-integrity-work.html
35       Twitter, May 2020, “Civic Integrity Policy”: https://help.twitter.com/en/rules-and-policies/election-integrity-policy
36       Twitter, “Synthetic and manipulated media policy”: https://help.twitter.com/en/rules-and-policies/manipulated-media
37       Twitter, “We’re focused on serving the public conversation”: https://about.twitter.com/en_us/advocacy/elections-integrity.html



             Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                     48
         Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 51 of 58




     Google

     Top Takeaways

     Google is the most widely used search engine worldwide. Every year it handles trillions of user searches.
     Beyond its core search business, Google has a range of other products and services which are relevant
     to election officials, including Google Maps and its provision of cloud computing, which may host elec-
     tion-relevant web content.

     Google’s ranking systems aims to elevate legitimate sources and not amplify misinformation; providing
     additional context on search and ad results; enhancing the security of campaigns; and making it easier for
     voters to find authoritative information about the upcoming elections. In addition, Google’s policies prohibit
     a number of misrepresentative behaviors across services like Google News, Google Ads, or Google Play.

     For example, Google’s algorithms and its spam removal team work in collaboration to detect, demote or
     remove information Google defines as spam, disruptive behavior or content, which may interfere in its sys-
     tems’ recognition of quality webpage content.38

     How to Report Mis/Disinformation to Google

     Google advises that election authorities use its public facing reporting tools to report mis/disinformation.
     Google’s processes for reporting mis/disinformation concerns on its platform are product specific. If you
     have a concern about misleading information appearing in any of the below products, you should follow the
     corresponding link to report it.

      Product name and reporting link                    Product description
      Google Maps39                                      Navigation and mapping tool
      Google Ads40                                       Adverts that appear alongside search results or on
                                                         partner websites
      Webspam41                                          Results that appear artificially high in search results
      Google Groups42                                    Discussion fora
      Blogger 43
                                                         A publishing platform
      Phishing sites or email   s44
                                                         Sites or emails that try to steal personal information




38       Google, “How we fought Search spam on Google”: https://webmasters.googleblog.com/2020/06/how-we-fought-search-spam-
         on-google.html
39       Google, “Report an error on the map”: https://support.google.com/maps/answer/3094088?hl=en&ref_topic=3093612
40       Google, “Report an ad”: https://support.google.com/google-ads/troubleshooter/4578507
41       Google, “Search console”: https://www.google.com/webmasters/tools/spamreport?pli=1
42       Google, “Report abuse or legal issue”: https://support.google.com/groups/answer/81275
43       Google, “Help keep the web a welcoming place to create”: https://support.google.com/blogger/answer/76315
44       Google, “Report a Phishing Page”: https://safebrowsing.google.com/safebrowsing/report_phish/



           Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2            49
         Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 52 of 58




                                                             If you are unsure which product is in use, the tool for
                                                             requesting a legal removal of information from Google’s
                                                             platforms is user friendly and simple to follow. It can be
                                                             found on Google’s Support Site.45

                                                             Google does not have a specific target turnaround time
                                                             to respond to reported content. However, it is likely to be
                                                             responded to more quickly if you accompany your report
                                                             with as much detail as possible, including screenshots and
                                                             URLs of where you saw the mis/disinformation.


                                                             If you have any questions about which tool you should be
                                                             using to report mis/disinformation, the Google Civics team
                                                             can be contacted directly at: civics-outreach@google.com.

     Google’s Rules: What Content Violates Their Policies?

     Each of Google’s different products has specific terms of service. Running throughout these terms of ser-
     vice are restrictions on hateful and misleading behavior/content. This is most emphatically stated in their
     policies for Google News:

     “We do not allow sites or accounts that impersonate any person or organization, or that misrepresent or
     conceal their ownership or primary purpose. We do not allow sites or accounts that engage in inauthen-
     tic or coordinated behavior that misleads users. This includes, but isn’t limited to, sites or accounts that
     misrepresent or conceal their country of origin or that direct content at users in another country under
     false premises. This also includes sites or accounts working together in ways that conceal or misrepresent
     information about their relationships or editorial independence.”

     The key take away from these terms of service is that Google is eager to help in cases of alleged mis/
     disinformation.

     Recommended Action Steps

     •   Familiarize your teams with Google’s reporting tools.
     •   Register key election officials’ Google accounts with the Advanced Protection program.46
     •   Establish your election authority’s Google business profile.47
     •   Reach out to the Google Civics team with questions on reporting or with issues reporting: civics-
         outreach@google.com.




45       Google, “Removing content from Google”: https://support.google.com/legal/troubleshooter/1114905
46       Google, “Google Advanced Protection Program”: https://landing.google.com/advancedprotection/
47       Google, “My business”: http://google.com/business



           Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2        50
         Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 53 of 58


     YouTube

     Top Takeaways

     YouTube is a video sharing platform, where over one billion hours of videos are watched by users daily. It
     is owned by Google. As it is a video hosting platform, YouTube videos may be shared through other media,
     including social media, messaging services, and embedded in websites or blogs.

     Recognizing that YouTube has played host to misleading content in the past, in preparation for the 2020 elec-
     tions the company says it has taken several positive steps.48 These include elevating authoritative informa-
     tion on YouTube via dedicated information panels, news shelves, and in search results; taking steps to reduce
     the recommendations of borderline content and content that could misinform users in harmful ways.

     How to Report Mis/Disinformation to YouTube

                                                  Election officials should be prepared to report mis/disinformation
                                                  that appears on YouTube, using their in-platform reporting mecha-
                                                  nisms. These reporting mechanisms can be found on Google
                                                  YouTube’s Report Inappropriate Content Site:49

                                                  YouTube is owned by Google. If you have any questions about which
                                                  tool you should be using to report mis/disinformation, the Google
                                                  Civics team can be contacted directly on civics-outreach@google.com.



     YouTube’s Rules: What Content Violates Their Policies?

     YouTube’s Community Guidelines50 prohibit, amongst other things, impersonation and deceptively manip-
     ulated media. This includes “Using the title, thumbnails, description, or tags to trick users into believing
     the content is something it is not”.51 YouTube also has policies in place that prohibit content designed
     to suppress voter participation, as well as spammy video comments where the sole purpose is to gather
     personal information from viewers or perform any of the prohibited behaviors noted in their Community
     Guidelines. As of August 2020, YouTube will remove hacked information shared on its platform intended
     to interefere with democratic processes.52

     Recommended Action Steps

     •   Familiarize your teams with YouTube’s reporting tools.53
     •   Reach out to the Google Civics team with questions on reporting or with issues reporting: civics-
         outreach@google.com.

48       YouTube, February 2020, “How YouTube supports elections”: https://youtube.googleblog.com/2020/02/how-youtube-supports-
         elections.html
49       Google, “Report Inappropriate Content”: https://support.google.com/youtube/answer/2802027
50       Google, “YouTube’s Community Guidelines”: https://support.google.com/youtube/answer/9288567
51       Google, “Spam, deceptive practices & scams policies”: https://support.google.com/youtube/answer/2801973
52       New York Times, “YouTube says it will remove ‘hacked information’ meant to interfere with the election.”: https://www.nytimes.
         com/live/2020/08/13/us/biden-vs-trump?referringSource=articleShare#youtube-says-it-will-remove-hacked-information-
         meant-to-interfere-with-the-election
53       Google, “Report Inappropriate Content”: https://support.google.com/youtube/answer/2802027



           Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2                       51
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 54 of 58


Sample Incident Reporting Email [Template]

This form is intended to assist local election officials in reporting mis/disinformation
incidents. As email is often the most common form of reporting to EI-ISAC, Social Media
Platforms and other collaborators this template is intended to help include specific informa-
tion, like the “5 Questions of Reporting,” in submitting a report. These same details may also
help with portal-specific reporting.


•   Who: Document the account names, pages, and hashtags that are spreading mis/
    disinformation.
•   What: Take screenshots of false posts and document their URLs links to them if
    possible.
•   When: Record the dates and times that false posts appeared.
•   Where: Many mis/disinformation events occur on multiple platforms at once.
    Document which platforms have been affected.
•   How: Document how the mis/disinformation event is impacting elections, or risks
    impacting them.




       Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   52
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 55 of 58



                                     INCIDENT REPORTING EMAIL

Title your email:
[Type of incident] Incident-[County, State]-[date of incident]

(e.g., Disinformation_Incident-LeonFL-05152019)



My Contact Information:
Name: [REQUIRED], Position or Job Title: [REQUIRED]

Your location: [County, State]

Email address: [REQUIRED], Telephone Number: [(XXX) XXX-XXXX]



Date and Time Information:

When, approximately, did the incident start (e.g., when was the Tweet posted on Twitter)?

When was this incident detected (e.g., when did you first see the Tweet)? (REQUIRED)



Briefly describe the incident, including the following elements (REQUIRED):

[ADD Documentation Information You’ve Collected]

1.   Who detected it and/or witnessed it?

2.   What was targeted?

3.   Where did the incident take place? If it was online, which platforms were used (e.g., Twitter, Facebook,
     Instagram, Whatsapp, Snapchat, Reddit, 4chan) and what is the URL of where it occurred?



Insert hyperlinks to online content and copy and paste screenshots or images below.




         Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   53
      Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 56 of 58




Best Practices for Responding to Mis/Disinformation

Mis/Disinformation incidents are varied and unique. Although each incident may offer a
different challenge in considering your response, your engagement in assessing the incident
and ultimate response remains important. Below are general best practices to keep in mind
as you develop your response plan.

•   Be accurate. You need to ensure you are operating from a factual position before countering mis/disinfor-
    mation, so check your facts with multiple sources before citing them publicly. Ask all appropriate ques-
    tions and ensure you do not accidentally provide misleading information. Remember that your office is not
    responsible for attribution or scope. You likely cannot say exactly who is responsible or whether they are
    part of a widespread coordinated campaign (versus a solo actor).

•   Develop a simple, accurate, counter-message. Develop a short, clear statement that contains only the
    facts and actions you are taking. Avoid complex messages. You can provide additional nuance later.

•   Do not repeat mis/disinformation. Instead focus on providing accurate facts first and do not lead or
    repeat false messages. Think carefully about the benefit of reposting the false information as an example of
    what you are sharing correct information about—it could give it renewed oxygen.

•   Be visual. False information on social media is often compelling because it is paired with engaging images.
    When appropriate, getting your message out with your own compelling image or well-designed graphic can
    capture voter’s attention. Do not use the screen-shot of the image to re-share, unless you have carefully
    planned the intent. Screen-sharing an incident can further its spread. Do use screen-shot for reporting!

•   Be transparent. Caveated, incomplete, or “no comment” responses can fuel conspiracy theories by mak-
    ing it appear your organization has something to hide. Be clear about the processes you have gone through
    and how seriously you are taking the issue. Demonstrating transparency can help counter false claims.

•   Engage on all platforms. Mis/disinformation can spread across multiple platforms, including social media
    and traditional media. To counter mis/disinformation, deliver a clear, factual message on all available plat-
    forms. Ask your stakeholders and other validators to share your message on these platforms as well.

•   Develop and deploy validators. Given many communities’ distrust for institutions like government
    and media, develop relationships with stakeholders from your mapping process, like community leaders,
    in advance and formally ask them to be validators in case of an incident like this. Having validators in both
    parties will also prove to be advantageous in the case of a mis/disinformation incident. For example, if
    voters are concerned an election is being rigged to benefit one side, having the party they support assure
    them that is not the case is very effective.




        Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2    54
Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 57 of 58
       Case 1:20-cv-11889-MLW Document 118-5 Filed 05/21/21 Page 58 of 58




Do you see a way to make this Playbook better?
IO threats are evolving, is there new information we should address?
We want your feedback.
Please share your ideas, stories, and comments on Twitter @d3p using the hashtag
#IOplaybook or email us at connect@d3p.org so we can continue to improve this
resource as the digital environment changes.




  Defending Digital Democracy Project
  Belfer Center for Science and International Affairs
  Harvard Kennedy School
  79 John F. Kennedy Street
  Cambridge, MA 02138




  www.belfercenter.org/D3P




  Copyright 2020, President and Fellows of Harvard College

  Toolkit icon original by Kokota, EE, licensed under CC-BY 3.0.




         Harvard Kennedy School / Defending Digital Democracy / The Election Influence Operations Playbook Part 2   56
